   Case 1:19-cv-00873-LPS Document 7 Filed 09/24/19 Page 1 of 2 PageID #: 57



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 PATRICK CLARKE, Individually and on             )
 Behalf of All Others Similarly Situated,        )
                                                 )
                         Plaintiff,              )
                                                 )    Case No. 1:19-cv-00873-LPS
         v.                                      )
                                                 )
 WELLCARE HEALTH PLANS, INC.,                    )
 CHRISTIAN P. MICHALIK, KENNETH                  )
 A. BURDICK, WILLIAM L. TRUBECK,                 )
 KEVIN F. HICKEY, PIYUSH JINDAL,                 )
 DR. GLENN D. STEELE JR., H. JAMES               )
 DALLAS, PAUL E. WEAVER,                         )
 KATHLEEN E. WALSH, RICHARD C.                   )
 BREON, and AMY COMPTON-                         )
 PHILLIPS,                                       )
                                                 )
                         Defendants.             )


                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

plaintiff Patrick Clarke (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the

“Action”) with prejudice as to Plaintiff only and without prejudice as to all others similarly

situated. Defendants have filed neither an answer nor a motion for summary judgment in the

Action, and no class has been certified. Plaintiff’s dismissal of the Action is therefore effective

upon the filing of this notice.

Dated: September 24, 2019

                                                     Respectfully submitted,

                                                     FARUQI & FARUQI, LLP

                                                     By: /s/ Michael Van Gorder
 OF COUNSEL:                                         Michael Van Gorder (#6214)
                                                     3828 Kennett Pike, Suite 201
 FARUQI & FARUQI, LLP                                Wilmington, DE 19807
 Nadeem Faruqi                                       Tel.: (302) 482-3182
 James M. Wilson, Jr.                                Email: mvangorder@faruqilaw.com
 685 Third Avenue, 26th Floor


                                               -1-
 Case 1:19-cv-00873-LPS Document 7 Filed 09/24/19 Page 2 of 2 PageID #: 58




New York, NY 10017                    Counsel for Plaintiff
Tel.: (212) 983-9330
Fax: (212) 983-9331
Email: nfaruqi@faruqilaw.com
        jwilson@faruqilaw.com

Counsel for Plaintiff




                                   -2-
